No




                                                               No. 98-259


                    IN THE SUPREME COURT OF THE STATE OF MONTANA


                                                             1999 MT 98N




STATE OF MONTANA,


Plaintiff and Respondent,


v.


BRADLEY M. SPRINGMAN,


Defendant and Appellant.




APPEAL FROM: District Court of the Sixth Judicial District,

In and for the County of Park,

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-259%20Opinion.htm (1 of 5)4/11/2007 11:11:34 AM
 No



Honorable Wm. Nels Swandal, Judge Presiding.




COUNSEL OF RECORD:


For Appellant:


William A. Bartlett, The Angel Law Firm, Bozeman, Montana


For Respondent:


Honorable Joseph P. Mazurek, Attorney General; Tammy K. Plubell,

Assistant Attorney General, Helena, Montana


Tara DePuy, County Attorney, Livingston, Montana




Submitted on Briefs: April 29, 1999


Decided: May 18, 1999


Filed:

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-259%20Opinion.htm (2 of 5)4/11/2007 11:11:34 AM
 No




__________________________________________

Clerk




Chief Justice J. A. Turnage delivered the Opinion of the Court.

¶1. Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be
filed as a public document with the Clerk of the Supreme Court and shall be
reported by case title, Supreme Court cause number and result to the State Reporter
Publishing Company and to West Group in the quarterly table of noncitable cases
issued by this Court.

¶2. Bradley M. Springman appeals his conviction in the Sixth Judicial District Court,
Park County, of driving under the influence of alcohol (DUI), sixth offense. He
argues that evidentiary errors committed by the District Court were prejudicial to
his rights, requiring reversal of the judgment against him. We affirm.

¶3. The three alleged evidentiary errors are these: (1) the court allowed the jury to
hear a portion of an audiotape of conversation between the arresting officer and
Springman's wife, who was present when he was arrested for DUI, but the court
denied Springman's request to have the entire audiotape of the arrest played; (2) the
court prevented Springman from introducing X-rays of his pelvis as "illustrative
evidence;" (3) the court improperly allowed into evidence the results of a horizontal
gaze nystagmus (HGN) test.

¶4. Springman argues that the cumulative effect of the District Court's three
challenged evidentiary rulings prejudiced his right to a fair trial. However, to
support this argument, Springman must first establish that the three evidentiary
rulings constituted error. Even with proof of error in evidentiary rulings, this Court
will not reverse for cumulative error without proof of prejudice. State v. Campbell
(1990), 241 Mont. 323, 329, 787 P.2d 329, 333.
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-259%20Opinion.htm (3 of 5)4/11/2007 11:11:34 AM
 No




¶5. The first alleged error was the court's refusal to play for the jury the entire
audiotape of Springman's investigative stop and arrest. In the portion of the tape
admitted into evidence, Springman's wife stated that she did not know how many
drinks Springman had had, in contradiction to her trial testimony that he had
consumed two beers. Springman has not established that the rest of the audiotape
had any relevance to this question. Relevance of offered evidence is a prerequisite for
its admission at trial. See Rule 402, M.R.Evid.

¶6. With respect to the second claimed error, the court's refusal to allow Springman
to introduce his own X-ray, Springman did not authenticate the X-ray or meet other
foundational requirements which were conditions precedent to its admission.
Authentification or identification of offered evidence is a prerequisite for its
admission into evidence. Rule 901, M.R.Evid.

¶7. The third allegation of error, concerning the arresting officer's testimony about
Springman's performance on the HGN test, was not properly preserved for appeal.
As a rule, before this Court will address a claim on appeal, the issue must first have
been raised in the district court. Sections 46-20-104(2) and 46-20-701(2), MCA.

¶8. Springman has failed to establish that the District Court committed error in any
of the evidentiary rulings which he has challenged. As a result, we hold that the
cumulative error doctrine is not applicable to this case. We affirm the judgment of
the District Court.




/S/ J. A. TURNAGE




We concur:


/S/ KARLA M. GRAY


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-259%20Opinion.htm (4 of 5)4/11/2007 11:11:34 AM
No


/S/ WILLIAM E. HUNT, SR.

/S/ TERRY N. TRIEWEILER

/S/ W. WILLIAM LEAPHART




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-259%20Opinion.htm (5 of 5)4/11/2007 11:11:34 AM